Citation Nr: 1234824	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left leg arthritis, to include as secondary to a service-connected left tibia disorder.

2.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected left tibia disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected left tibia disorder.

4.  Entitlement to service connection for cervical spine arthritis, to include as secondary to a service-connected left tibia disorder.

5.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to a service-connected left tibia disorder.

6.  Entitlement to a compensable rating for residuals of a left tibia injury, to include osteomyelitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to September 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  An interim (March 2009) rating decision re-evaluated the left tibia disability, and continued the 0 percent rating assigned.  

A review of Virtual VA found that additional medical records (VA outpatient treatment notes dated between 1997 and 2012) were added to that electronic folder in May 2012.   As they were not considered by the RO/ addressed in supplemental statement of the case (SSOC), they were printed and forwarded to the Veteran's representative for review and solicitation of a waiver of RO initial consideration.   In August 2012, the Veteran's representative waived RO initial review of this additional evidence.  

Regarding the claim of service connection for a psychiatric disability, the Board observes that the matter was adjudicated by the RO as a claim to reopen service connection for passive aggressive personality disorder.  A review of the record found that while a November 1966 rating decision denied service connection for passive aggressive personality on the basis that it was not a compensable disability, such action was not in response to a claim of service connection for a psychiatric disability filed by the Veteran; the RO acted sua sponte.  Notably, the RO's November 1966 correspondence to the Veteran advising him of the November 1966 rating decision (and related appellate rights) did not mention a psychiatric disability.  Consequently, there is no prior final decision in the matter of service connection for a psychiatric disability, and the matter must be addressed de novo.  Furthermore, under the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  The record shows various psychiatric diagnoses, and the issue has been characterized accordingly.

The claims of service connection for cervical spine arthritis and hypertension were mischaracterized by the RO in October 2006 as claims to reopen.  A November 1994 rating decision (cited by the RO as a final decision in those matters) did not adjudicate claims of service connection  for such disabilities, but merely considered whether those (and other) disabilities shown were sufficiently disabling to warrant a permanent and total disability rating for non-service connected VA pension purposes.  Hence, they also require de novo consideration (with all assistance duties that attach to original claims for compensation).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


REMAND

Further development is necessary prior to appellate determinations on the Veteran's claims seeking service connection for a psychiatric disability, cervical spine arthritis, left leg arthritis, hypertension, and a heart disorder, and a compensable rating for residuals of a left tibia injury, to include osteomyelitis.

Regarding the claim of service connection for a variously diagnosed psychiatric disability, the Board observes that the matter was adjudicated by the RO as a claim to reopen a claim of service connection for passive aggressive personality disorder.  As was noted above, there was no prior final decision in the matter of service connection for a psychiatric disability and the matter (encompassing all psychiatric diagnoses noted) must be addressed de novo.  Similarly (as explained above), the claims of service connection for cervical spine arthritis and hypertension also require de novo consideration.  Further, the Veteran contends that the disabilities for which service connection is sought, are secondary to service-connected left tibia disorder (particularly the osteomyelitits aspect).  He has not been advised of what is necessary to substantiate claims of service connection under a secondary service connection theory of entitlement.  These matters also require compliance with all assistance duties that attach to original claims for compensation.  

It is unclear whether the complete updated records of evaluation or treatment the Veteran has received for the disabilities on appeal are associated with the record.  Any such records outstanding may contain information pertinent to the matters on appeal, and must be secured.  The most recent [VA] treatment records associated with the Virtual VA record [from the Houston VA Medical Center (VAMC)] are dated in April 2012.  Updated records of any subsequent treatment the Veteran has received for the claimed disabilities are pertinent evidence that must be secured.  

Furthermore, the Veteran was not afforded VA examinations in connection with his claims of service connection for a heart disorder, hypertension, and cervical spine arthritis.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon the Court held that requirement (3), i.e., that a disability may be associated with service is a "low threshold" requirement.

The Veteran alternatively claims that his psychiatric disability, a heart disorder, hypertension, and cervical spine arthritis were caused or aggravated by his service-connected left tibia disorder (in particular the osteomyelitis aspect).  He  also claims cervical arthritis resulted from an accident in service when he was hit in the head with a club (though he acknowledges he received no treatment for the cervical spine in-service).  Service treatment records show a diagnosis of passive aggressive personality disorder in service; his service separation examination report is silent as to psychiatric, heart (including hypertension), and spine disabilities.  Postservice, he has received diagnoses of atypical anxiety, panic attacks, depression, hypertension, bradycardia, ventricular hypertrophy, and degenerative disc disease of the cervical spine.  The Board finds that the low threshold of McClendon is met, and that examinations are needed to determine the presence and likely etiology of the claimed disabilities.  

Another examination to assess the Veteran's left tibia/osteomyelitis disability is also necessary.  The record shows that prior to service he sustained a left tibia fracture that required surgical fixation.  He was considered fit for induction, but while serving developed osteomyelitis at the fracture/fixation site.  When service connection for the disability was granted in October 1966, the service connected entity was characterized as osteomyelitis of the distal left tibia (i.e., encompassing only pathology superimposed in service).  The October 2006 rating decision on appeal (apparently relying on a September 2006 VA examination opinion stating that the osteomyelitis had progressed to fractures and fixation) recharacterized the service connected entity as status post two old healed fractures, status post surgery with screw fixation, scar, and osteomyelitis of the distal left tibia (encompassing all pathology shown-that pre-existing service as well as that superimposed therein).   Consequently, the disability [including all pathology and associated impairment shown] must now be rated under all applicable criteria, including, but not limited to, 38 C.F.R. § 4.71a, Codes 5000 and 5262.  

The Veteran disputes examination findings that he has no pain on walking (which he is competent to observe).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board interprets his contesting the VA examination findings as an allegation of increase in severity, warranting a contemporaneous examination.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  The most recent VA examination for the left tibia disability was in March 2009, over three years ago; that examination is now dated, and accordingly (and because the Veteran alleges greater impairment than shown) another examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due process requirements in these matters under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) are met.  The RO must notify the Veteran (and his representative) of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claims of service connection for a variously diagnosed psychiatric disability, cervical spine arthritis, left leg arthritis, hypertension, and a heart disorder, to include under a secondary service connection theory of entitlement; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He must be afforded a reasonable opportunity to respond. 

2.  The RO should ask the Veteran to identify any (and all) providers of all evaluations and/or treatment he has received for the disabilities at issue (records of which are not already associated with the claims file), and to provide releases for VA to obtain records of any such private evaluations and/or treatment.  The RO should secure for the record copies of complete clinical records of the identified evaluations/treatment (to specifically include all records of pertinent evaluations/treatment at the Houston VAMC and any associated outpatient clinic since April 2012.  

3.  After the development sought above is completed, the RO should arrange for the Veteran to be afforded an examination(s) by an appropriate provider to determine the existence, nature, and likely etiology of the claimed psychiatric, heart, hypertension, and left leg and cervical spine disabilities.  The entire record  must be reviewed by the examiner(s) in conjunction with the examination(s).  If an examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA (but not otherwise in the record) must be printed and associated with the claims file so that they are available to the examiner's review.  Any indicated tests or studies must be completed.  The examiner(s) should describe all findings  in detail.  

Based on examination of the Veteran and review of his record, the examiners should provide opinions that respond to the following:

(a)  Please opine whether or not the Veteran's heart, hypertension, and cervical spine disabilities are at least as likely as not (50% or better probability): (a) related to the Veteran's active duty service (i.e., were incurred or aggravated therein); (b) were caused or aggravated by his service-connected left tibia with osteomyelitis disability.   

(b)  Please indicate whether or not the Veteran has arthritis of the left leg, and if so whether such, at least as likely as not (50% or better probability) was caused or aggravated by the service connected left tibia/osteomyelitis disability? 

(c) Please identify (by medical diagnosis) each psychiatric disability entity found, and as to each such disability please opine whether it at least as likely as not (50% or better probability) (i) was manifest in/incurred or aggravated in service (ii) was caused or aggravated by the service connected left tibia/osteomyelitis disability./

The examiner must explain the rationale for all opinions, citing to supporting factual data.   

4.  The RO should also arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected left tibia fracture residuals/osteomyelitis disability.  The Veteran's entire record must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records therein, that are not otherwise in the record, must be printed and associated with the paper claims file so they are available for the examiner's review.  

The examiner should describe all findings  in detail, specifically noting when osteomyelitis was first active, noting all pathology shown, including whether or not there is arthritis in the left ankle/leg/knee (and if so, whether or not it is related to the fracture residuals/osteomyelitis), and all associated functional limitations, including any limitations of ankle/knee motion and any pain with motion/on use.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

5.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claims on appeal to include: a) adjudication of the claims seeking service connection for a variously diagnosed psychiatric disability, cervical spine arthritis, and hypertension, de novo; (b) adjudication of the psychiatric disability claim to encompass all psychiatric diagnoses shown; (c) adjudication of the variously diagnosed psychiatric disability, cervical spine arthritis, left leg arthritis, heart disorder, and hypertension claims under a secondary service connection theory of entitlement; and (d) readjudication of the claim for a compensable rating for left tibia/osteomyelitis disability to encompass consideration of all applicable criteria, including, but not limited to, 38 C.F.R. § 4.71a, Codes 5000 and 5262.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


